Citation Nr: 0806457	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-07 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 21, 2004, to May 
19, 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO made a mistake by denying 
her claim for Chapter 30 education benefits.  The legal 
criteria governing service eligibility requirements for 
Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or must have been discharged following 
a shorter period of active service under one of the following 
reasons: (1) a service-connected disability; (2) a medical 
condition preexisting service and determined by VA not to be 
service connected; (3) hardship as defined by 10 U.S.C. § 
1173; (4) the convenience of the Government after completing 
30 continuous months of active duty if the initial obligated 
period was 3 years of more; (5) involuntarily for convenience 
of the Government as a result of a reduction in force; or (6) 
for a physical or mental disorder not characterized as a 
disability and not the result of the veteran's own willful 
misconduct but interfering with his/her performance of duty.  
38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042 
(2007). 

The evidence of record indicates that the veteran had active 
service from April 21, 2004, to May 19, 2005.  The DD 214 
indicates that the reason for the discharge was 
"pregnancy."  

There is no dispute that the period of obligation for the 
term of service which began in April 2004 was for a period of 
three years, and that the veteran did not complete that three 
year obligation.  The only question, then, is whether one of 
the exceptions listed above applies in this case.  

The appellant asserts that her discharge was necessitated by 
factors including disability due to pelvic stress fractures 
and femoral neck injury, as wells as a "threatened" 
miscarriage.  She asserts that a pregnancy discharge was 
utilized because it was the quickest way to get her home, but 
that the underlying factor was that the discharge was for 
medical reasons.  

The education folder which is currently before the Board does 
not include sufficient evidence to allow the Board to 
properly consider the appellant's contentions.  The evidence 
currently includes the appellant's DD 214, but does not 
include her complete service personnel records file or her 
service medical records file.  The Board concludes that those 
records should be obtained before further appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete service medical records and 
service personnel records and associated 
them with the educational benefits file.  
If a regular VA disability benefits claims 
file exists, that file should also be 
associated with the education benefits 
file.  

2.  The RO should review any additional 
evidence which is added to the claims file 
and determine whether the benefits sought 
on appeal may now be granted.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should be 
furnished a SSOC and given the opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



